Title: To Thomas Jefferson from William Short, 19 November 1788
From: Short, William
To: Jefferson, Thomas



My dear Sir
At the seat of Ct. Barziza near BergamoNov. 19. 1788

In my letter from Milan I begged you to write to me poste restante at Rome. I was soon after stopped in my route by the influenza, and not knowing of how long duration would be the delay, I was induced by this consideration and by my desire to hear from you as soon as possible, to beg Mrs. Paradise to desire you in a letter she was writing to you to send me your letters poste restante to Milan. Since that my disorder has been so civil as to leave me, and to put me in a condition to begin my journey sooner than I had expected. I trouble you then my dear Sir with this note merely to beg you to let me hear from you as soon as convenient and to address your letters, that there may be no delay, poste restante at Rome. I have sent a note to the post office at Milan to desire that letters which may arrive in future to my address may be forwarded to Rome. As a similar note sufficed to make them send my letters from Milan to Bergamo, I hope it will be sufficient  also for Rome.Rutledge has been so obliging as to wait for me during my indisposition. He came to Bergamo in order to join me and proceed to Venise. I was then confined without a certain prospect of being soon relieved. He returned to Milan where he still is. At present Ct. Barziza undertakes to conduct Mr. Paradise and to accompany us to Venise. I have written to communicate this matter to Rutledge, and to engage him to come immediately to Bergamo. I shall know this evening whether he will come or will insist on my joining him at Milan. In the one case we shall go to Venise, in the other to Florence on our way to Rome. As he has been so good as to wait I must submit to his decision at present, although it would be a matter of great mortification not to go by Venise. Whatever be his decision I hope to be on my way to Rome in a day or two. I am the more anxious to arrive there because I hope to have the pleasure of there receiving a letter from you. I hope you will believe my dear Sir that it would at all times give me great satisfaction, but it has now been so long since I have had that pleasure that I desire it more than ever. Be so good as tell Pio that I received here his letter of Oct. 18., that I am much indebted to him for it, and that I do not answer it at present because my head swims with what I have already written. I wrote to him from Milan. Accept my best wishes my dear Sir for your perfect happiness, Mr. and Mrs. P. Ct and Ctse. Barziza desire me to present you their most particular compliments. The two former are at present in the intention of returning to Paris. I hope you believe me as I certainly am your sincere friend and servant,

W. Short

